DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 11/30/22 has been entered. Claim(s) 1-6 and 12-19 are pending in the application and are under examination.
	Examiner notes that Applicant indicates claim 16 as “Currently Amended”, but the claim filed 11/30/22 does not include any amendments.  All pending rejections, including the addition of new claim 19, are set forth below.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-3, 5-6, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over TSAO (US 5,683,252) in view of PREUS (US 4,382,794). 
Regarding claim 1, TSAO teaches a kit defining an educational apparatus (Abstract: learning device comprising blocks), comprising: 
a plurality of blocks (FIG. 1, ref. 10 through 19; col. 3, lines 24-29: set of blocks), 
at least some of the blocks having a length along a main axis equal to a unit length multiplied by an integer from 1 to 10 (col. 3, lines 33-60: each block unit represents a whole number from 1 to 10, starting with number 1 defined by a cube representing a basic unit, then each whole number after that defined by a block with length multiplied by the basic unit, the length being inherently along a main axis), and 
comprising, for each length equal to an integer from 1 to 10 multiplied by the unit length, at least one block, each block having two ends perpendicular to the main axis (FIG. 2-20: showing a block representing every integer from 1 to 10, each block having two ends perpendicular to the main axis; col. 3, lines 33-60: set of blocks includes every whole number from 1 to 10); 
wherein each of the blocks has indicia thereon corresponding to the integer defining the length of the block in unit lengths (FIG. 2-21; col. 3, lines 30-60: each block is labeled with whole number and has a number of indentation markings corresponding to the length of the block), 
the indicia corresponding to the integer defining the length of the block in unit lengths comprising at least one set of tactile indicia arranged on each of the blocks adjacent one of the ends of the block perpendicular to the main axis of the block (The term “adjacent” is not defined in the written description as originally filed, and thus is interpreted according to its plain and customary meaning of being nearby, having a common endpoint or border, or immediately preceding or following1.  FIG. 2-21; col. 3, lines 30-60: each block has a number of indentation markings corresponding to the length of the block, the indentations beginning adjacent, or nearby, one end of the block.  The set of indentations are interpreted as a single unit which span the length of each block are thus adjacent to one of the ends).
Although TSAO does not disclose the at least one set of tactile indicia arranged on each of the blocks adjacent, and spaced apart from, only one of the ends of the block perpendicular to the main axis of the block, PREUS also teaches an instructional aid including a plurality of objects, Examiner interprets as blocks, useful in teaching and understanding basic concepts of number, addition, subtraction, multiplication, and division which includes a plurality of objects which represent some integer number between one and ten and has a thickness representing the number to which it corresponds (Abstract) wherein to aid those with learning disabilities to recognize and associate the value with the name of each number, each of the objects has both the English name of the number to which it corresponds imprinted on the surface, as well as a number of holes therein equal to the value of the number to which the objects correspond, thus enabling counting the holes by touch, as an aid in understanding the value of the number (col. 2, lines 51-66).  As shown in Figures 1b-1k of PREUS, each object or block comprises two ends perpendicular to a main axis, the length along the main axis is equal to the integer number represented by the object, and the holes corresponding to the number represented by the object are located such that they share a common border with only one end of each object and thus are adjacent to only one of the ends (for example, Fig. 1b shows one hole on adjacent surface 18 only).  By positioning the holes of PREUS on only one of the ends perpendicular to the main axis as illustrated in Fig. 1b-1k, the holes are also effectively spaced apart from the opposite end of each block.  Therefore, the holes on each block are both “adjacent […] only of the ends of the block perpendicular to the main axis of the block” (i.e., the first end) and “spaced apart from, only one of the ends of the block perpendicular to the main axis of the block” (i.e., the second end).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tactile indicia in the form of holes equal to the value of the number to which the object represents for each block, positioned adjacent only one end while also spaced apart from the other end of each object or block, as taught by PREUS, into the blocks of TSAO, to enable counting the holes by touch, as an aid in understanding the value of the number by providing additional locations that convey the number represented by the block through tactile indicia, thereby making it more convenient for the user to find the value using more locations.  Doing so would be obvious as combining prior art elements according to known methods to yield predictable results.
Regarding claim 2, TSAO further teaches wherein each of the blocks is substantially a rectangular prism (FIG. 1, ref. 10 through 19; col. 3, lines 24-29; col. 3, lines 33-60: each of the blocks has six faces, and all the faces are in a rectangle shape and have twelve edges).
Regarding claim 3, TSAO further teaches wherein each of the blocks is equal to each of the other blocks in dimensions other than length (FIG. 1, ref. 10 through 19; col. 3, lines 24-29; col. 3, lines 33-60: each of the blocks has same height and width, and only vary in length depending on the unit it represents).
Regarding claim 5, TSAO further teaches wherein the indicia include visible indicia other than the at least one set of tactile indicia (FIG. 2-21; col. 3, lines 30-60: each block is labeled with whole number corresponding to the length of the block).
Regarding claim 6, TSAO further teaches wherein the indicia include both visible indicia comprising numerals and the at least one set of tactile indicia on each block (col. 3, lines 30-60: each block is labeled with whole number (i.e., visible indicia) and a number of indentation markings (i.e., tactile indicia) corresponding to the length of the block).
Regarding claim 12, TSAO as modified by PREUS teaches two sets of tactile indicia corresponding to the integer defining the length of the block in unit lengths on each of the blocks, as PREUS discloses a first set of tactile indicia corresponding to the integer defining the length of the block in unit lengths on each of the blocks adjacent only one end of each block (see rejection of claim 1 above), while TSAO discloses a second set of tactile indicia corresponding to the integer defining the length of the block in unit lengths on each of the blocks (FIG. 2-21; col. 3, lines 30-60: each block has a number of indentation markings corresponding to the length of the block, the indentations beginning adjacent one end of the block.  The set of indentations are interpreted as a single unit which span the length of each block are thus adjacent to one of the ends).  Thus, the combination of TSAO in view of PREUS teach all of the elements of claim 12.  Alternatively, under the broadest reasonable interpretation of this claim, the plurality of sets of tactile indicia on each of the blocks can be duplicative information of the tactile information recited in claim 1.  The Court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, there is no new and unexpected result being produced, and thus merely duplicating the tactile indicia disclosed by TSAO would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, TSAO teaches the elements above, but fails to further disclose wherein the blocks have a rectangular cross-section, taken perpendicular to the main axis, including pairs of opposing planar sides, wherein one of the sets of tactile indicia is on each side of one pair of the pairs of opposing planar sides.  However, this limitation is directed to an aesthetic design choice, relating to ornamentation of the blocks only, which have no mechanical function that can be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, changing the shape of the blocks disclosed by TSAO wherein the blocks have a rectangular cross- section, taken perpendicular to the main axis, including pairs of opposing planar sides, wherein one of the sets of tactile indicia is on each side of one pair of the pairs of opposing planar sides would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of aesthetic design choice.
Regarding claim 14, TSAO teaches the elements above, but fails to further disclose wherein the rectangular cross-section includes a pair of wider sides and a pair of narrow sides, and one of the sets of tactile indicia is on each of the narrow sides.  However, this limitation is directed to an aesthetic design choice, relating to ornamentation of the blocks only, which have no mechanical function that can be relied upon to patentably distinguish the claimed invention from the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, changing the shape of the blocks disclosed by TSAO wherein the rectangular cross-section includes a pair of wider sides and a pair of narrow sides, and one of the sets of tactile indicia is on each of the narrow sides would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of aesthetic design choice.
Regarding claim 15, TSAO further teaches wherein the tactile indicia comprise one or more of wells defined in a surface of each of the blocks, bumps protruding from a surface of each of the blocks, ribs protruding from a surface of each of the blocks, and grooves defined in a surface of each of the blocks (FIG. 2-21; col. 3, lines 30-60: each block has a number of indentations, interpreted as the equivalent of a wells defined in a surface of each of the blocks).
Regarding claim 19, TSAO further teaches wherein, for each of the blocks having a length along the main axis equal to the unit length multiplied by an integer from 2 to 10, the tactile indicia are arranged linearly parallel to the main axis (FIG. 2-21; col. 3, lines 30-60: each block is labeled with whole number and has a number of indentation markings corresponding to the length of the block, positioned on a length side of the blocks, and thus linearly parallel to the main axis.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over TSAO in view of PREUS as applied to claim 1, in further view of SKAGGS (US 2017/0206792).  
Regarding claim 4, TSAO teaches the elements above including further defining the set of blocks for use in simple arithmetic operations (col. 3, line 65-67), but does not expressly disclose a plurality of blocks, each bearing one of the addition, subtraction, greater than, less than, and equality operators.  However, Skaggs teaches a related invention for teaching math concepts using numbered blocks (Abstract) including blocks bearing various mathematical operations including addition, subtraction, greater than, less than, and equality operators to be used in conjunction with the numbered blocks (par. 0009; 0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the blocks bearing various mathematical operators including addition, subtraction, greater than, less than, and equality operators as taught by Skaggs in conjunction with the modified numbered blocks of TSAO, in order to teach math concepts using the operator blocks.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being obvious over TSAO in view of PREUS (US 4,382,794) and ARMSTRONG (US 3,844,568).
Regarding claim 16, TSAO teaches a kit defining an educational apparatus (Abstract: learning device), comprising: 
a plurality of blocks (FIG. 1, ref. 10 through 19; col. 3, lines 24-29: set of blocks), 
at least some of the blocks having a length equal to a unit length multiplied by an integer from 1 to 10 (col. 3, lines 33-60: each block unit represents a whole number from 1 to 10, starting with number 1 defined by a cube representing a basic unit, then each whole number after that defined by a block with length multiplied by the basic unit, the length being inherently along a main axis), and 
comprising, for each length equal to an integer from 1 to 10 multiplied by the unit length, at least one block, each block having two ends perpendicular to the main axis (FIG. 2-20: showing a block representing every integer from 1 to 10, each block having two ends perpendicular to the main axis; col. 3, lines 33-60: set of blocks includes every whole number from 1 to 10); 
wherein each of the blocks has indicia thereon corresponding to the integer defining the length of the block in unit lengths comprising at least one set of tactile indicia arranged on each of the blocks adjacent one of the ends of the block perpendicular to the main axis of the block (The term “adjacent” is not defined in the written description as originally filed, and thus is interpreted according to its plain and customary meaning of being nearby, having a common endpoint or border, or immediately preceding or following.  FIG. 2-21; col. 3, lines 30-60: each block has a number of indentation markings corresponding to the length of the block, the indentations beginning adjacent, or nearby, one end of the block.  The set of indentations are interpreted as a single unit which span the length of each block are thus adjacent to one of the ends); 
TSAO does not disclose at least one set of tactile indicia arranged on each of the blocks adjacent only one of the ends of the block perpendicular to the main axis of the block; and a plurality of operator blocks, each bearing one of the addition, subtraction, and equality operators, each of the operator blocks being of equal size.  
Regarding the limitation “at least one set of tactile indicia arranged on each of the blocks adjacent only one of the ends of the block perpendicular to the main axis of the block”, PREUS also teaches an instructional aid including a plurality of objects useful in teaching and understanding basic concepts of number, addition, subtraction, multiplication, and division which includes a plurality of objects which represent some integer number between one and ten and has a thickness representing the number to which it corresponds (Abstract) wherein to aid those with learning disabilities to recognize and associate the value with the name of each number, each of the objects has both the English name of the number to which it corresponds imprinted on the surface, as well as a number of holes therein equal to the value of the number to which the objects correspond, thus enabling counting the holes by touch, as an aid in understanding the value of the number (col. 2, lines 51-66).  As shown in Figures 1b-1k of PREUS, each object comprises two ends perpendicular to a main axis, the length along the main axis is equal to the integer number represented by the object, and the holes corresponding to the number represented by the object are located such that they share a common border with only one end of each object and thus adjacent to only one of the ends (for example, Fig. 1b shows one hole on adjacent surface 18 only).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a number of holes equal to the value of the number to which the object represents for each block from one to ten, positioned adjacent only one of the ends of an object, as taught by PREUS, into the block set of TSAO to enable counting the holes by touch, as an aid in understanding the value of the number.  Doing so would be obvious as combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, TSAO teaches the elements above, but fails to further disclose wherein the operator block bearing the addition operator and the operator block bearing the equality operator are rectangular prisms of same dimensions.
Regarding claim 18, TSAO teaches the elements above, but fails to further disclose wherein the operator blocks are of a same size as the block having a length equal to 1.
Regarding the limitations “a plurality of operator blocks, each bearing one of the addition, subtraction, and equality operators, each of the operator blocks being of equal size” and “wherein the operator blocks are of a same size as the block having a length equal to 1”, Armstrong teaches a related kit comprising a plurality of blocks bearing indicia comprising numbers and mathematical operators, including addition, subtraction, and equality operators (FIG. 1-2).  As shown in Figure 1 and 2 of Armstrong, the blocks bearing the operator symbols are illustrated as being both equal size and rectangular prisms of the same dimensions, shown having a length equal to the block having a length equal to 1.  Armstrong discloses the combination of blocks bearing numbers and blocks bearing operators can be used to construct mathematical equations (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operator blocks with a length of 1, as taught by Armstrong, with the blocks bearing numbers taught by TSAO, thus combining prior art elements according to known methods to yield predictable results, allowing users to construct different mathematical equations.

Response to Arguments
	Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive.
The previous rejections of claims 16-18 is maintained.  Applicant’s arguments rely on the additional language of “spaced apart from” which is not commensurate in scope with claim 16 which does not include this limitation, and thus accordingly the argument does not apply to claim 16 or the dependent claims thereof which have not changed.  With respect to claim 1, the broadest reasonable interpretation of the new limitation “at least one set of tactile indicia arranged on each of the blocks adjacent, and spaced apart from, only one of the ends of the block perpendicular to the main axis of the block” is not limited to a single end (i.e., either a first end or a second end), but rather includes one end that has tactile indicia adjacent to it, and another end that the tactile indicia is spaced apart from.  Examiner notes that an alternative interpretation where the tactile indicia is both adjacent to and spaced apart from only a first end would render indefinite issues because it is unclear how the tactile indicia can only be spaced apart from one end and not another.  In other words, if the set of tactile indicia is positioned on any side that is not the two ends, it necessarily would be spaced apart from both ends, not only one end.  Therefore, the rejection is maintained as provided above.
Regarding Applicant’s assertion that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, one of ordinary skill in the art would recognize the benefit of either moving the tactile indicia as disclosed by TSAO to the end of the object or block as taught by PREUS, or alternatively adding additional tactile indicia in the form of holes to the end of an object or block as disclosed by PREUS to the existing tactile indentations along the length of the object as taught by TSAO, as doing so would provide a user a different type of tactile indicia on an additional surface for the user to interact with in determining the value represented by the object through touch.  The location of the tactile indicia of PREUS is on one of the ends of each object, which is perpendicular to the main axis, as opposed to the tactile indicia on a side which is parallel to the main axis in TSAO.  Applicant’s argument appears to suggest that regardless of where the tactile indicia is located on the block, the functionality does not change in asserting that the tactile indicia of PREUS on the end is the same as the tactile indicia of TSAO on the side.  Rather, adding additional tactile indicia that conveys the same information to a different face of the block, as taught by PREUS, provides an additional location for the user to touch and determine the number associated with the block, and by doing so makes it more convenient for the user by conveying the same information in more locations.  It is unclear what Applicant is arguing regarding the fact that PREUS discloses other features besides the tactile indicia, as Applicant merely states a number of additional features which are not relied upon in the rejection above.  Therefore, Applicant’s arguments are not persuasive and the rejection of claims 16-18 is maintained.
In response to Applicant's argument that the holes of PREUS are not arranged linearly parallel to a main axis, but in a pattern corresponding to the number illustrated by the block. For this reason, in addition to its dependence from claim 1, the prior art of record does not teach or suggest the recitations of claim 19, claim 19 refers to the tactile indicia generally (i.e., the tactile indicia), and not the “at least one set of tactile indicia”.  Based on this inconsistent language, the phrase “tactile indicia” is interpreted under the broadest reasonable interpretation to not be limited to just the “at least one set of tactile indicia”.  This interpretation is supported by the dependent claims (see claim 12 for example) which further defines the tactile indicia as including a second set of tactile indicia.  Thus, the indentations of TSAO (for example, see FIG. 3, 5, 7, and 9) meet this limitation, and the fact that PREUS does not is moot.  Thus, Applicant’s argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 23 Jun. 2022.